Exhibit 10.3

 

1240 Deming Way

Madison, Wisconsin 53717

 

No. 8

REFERENCE DATA

October 19, 2016

 

These terms are specific to, and incorporated in, this lease.

 

 

no.

 

Item

 

Lease Provision

1.02

 

Premises

 

All of the building and seven below-grade test bunkers located outside of the
building footprint

 

 

Area of the Premises

 

61,410 BOMA rentable square feet (“RSF”) excluding the seven below grade test
located outside of the building footprint

 

 

 

 

 

1.03

 

Additional Permitted uses

 

Manufacture, testing and assembly of medical imaging equipment

 

 

 

 

 

1.04

 

Term

 

Through June 30, 2025

 

 

Effective Date

 

November 1, 2016

 

 

 

 

 

2.01

 

Rent

 

$16.00/RSF/yr.

 

 

 

 

No base rent will be charged for July and August 2018

 

 

 

 

 

2.02

 

Rent Adjustment

 

$0.50/RSF/yr. beginning July 1, 2017 and on same date each year thereafter

 

 

Tenant’s pro rata share

 

100.00%

 

 

Additional Rent

 

$8.24/RSF/yr [subject to adjustment per §2.02]

 

 

 

 

 

2.05

 

Security deposit

 

None

 

 

 

 

 

4.01

 

Build out Allowance

 

Reference Second Amendment to Lease

 

 

 

 

 

10.01

 

Extension term

 

Two (2) terms, Five (5) years each

 

LANDLORD

TENANT

Old Sauk Trails Park Limited Partnership

Accuray, Inc.

Gialamas Family Holdings, LLC, its sole general partner

1240 Deming Way

8040 Excelsior Drive, Suite 200

Madison WI 53717

Madison WI 53717

 

 

 

 

/s/ George Gialamas

 

/s/ Andrew J Kirkpatrick

George Gialamas

Andrew J Kirkpatrick

Director

SVP, Global Operations and

 

Corporate Development

 

--------------------------------------------------------------------------------


 

1240 Deming Way

Madison, Wisconsin

 

SECOND AMENDMENT TO LEASE

 

October 19, 2016

 

THIS AMENDMENT modifies a lease between Old Sauk Trails Park Limited Partnership
as Landlord (“Landlord”) and Accuray, Inc FKA Tomotherapy, Inc. (“Tenant”) for
“Premises” (as identified in Reference Data No. 8) at 1240 Deming Way, Madison,
Wisconsin.

 

RECITALS

 

WHEREAS, Landlord and Tenant are parties to a lease and Lease Addendum dated
October 22, 2001, which was modified on March 8, 2002, May   2002, January 30,
2004, April  2004, May 1, 2004, January 26, 2005 and November 16, 2012
(collectively the “Lease”) for the building and other improvements at 1240
Deming Way, Madison, Wisconsin; and

 

WHEREAS, Tenant has requested an extension of the Lease that includes right of
early termination, a right of first offer, a right of expansion and a tenant
improvement allowance which requires further definition.

 

NOW, THEREFORE, Landlord and Tenant agree that the Lease is affirmed and shall
remain in full force and effect except as provided in Reference Data No. 8 and
the following modifications to the Lease:

 

Section 4.01(e) is created to read:

 

4.01(e) Tenant Improvement Allowance. Landlord acknowledges that Tenant also
leases Premises at 1209 Deming Way, Madison, Wisconsin (“1209 Deming”). Landlord
has agreed that it will, in conjunction with Adelphia LLC, the landlord at 1209
Deming, provide a tenant improvement allowance (“TIA”) of up to seven hundred
fifty thousand dollars ($750,000.00 USD) for use at either or both locations
under the following conditions:

 

i)            The TIA is to be used only for physical alterations, additions or
improvements to the Premises, but may include related and necessary design and
construction fees, as mutually agreed upon by the parties prior to commencement
of construction;

ii)         Payment will be made upon submission of an invoice for work that has
been previously approved by Landlord utilizing AIA standards;

iii)      Payment will be made directly to the contractor, vendor or supplier
and may be conditioned on receipt of one or more lien waivers;

iv)     The TIA limit is a combined limit such that any amount used at one
location will reduce the sum available at the other. Tenant is free to allocate
the TIA between the two locations as it chooses; and

v)        Any amount of the TIA not used by December 31, 2018 shall be forfeited
and no longer available to Tenant at either location.

 

--------------------------------------------------------------------------------


 

10.02 Expansion to Second Building. Section 10.02 is deleted in its entirety and
replaced with the following:

 

10.02 Right of Expansion. Landlord agrees to construct a building (“New
Building”) containing approximately sixty thousand (60,000) rentable square feet
of space for Tenant’s use and occupancy on Lot 65, Old Sauk Trails Park,
6th Addition in the City of Madison, Dane County, Wisconsin, under the following
conditions:

 

a)             Tenant must notify Landlord not later than October 1, 2017, of
its intention to occupy the New Building;

b)             Landlord and Tenant must agree on the design, specifications and
lease terms satisfactory in all aspects for the New Building on or before
December 1, 2017;

c)              Tenant must sign and return a lease containing agreed upon terms
for the New Building within fifteen (15) business days of its receipt from
Landlord;

d)             Time is of the essence with respect to each of the above
conditions and Tenant’s failure to comply timely will terminate this Right.

 

Notwithstanding the foregoing Right of Expansion, Landlord retains the right to
develop part or all of said Lot 65 at any time and in any manner it chooses. If
Landlord intends to develop Lot 65, it will notify Tenant of its intention,
including a description of the size and preliminary design of the proposed
development. Tenant shall thereupon have ten (10) business days to exercise the
preceding Right of Expansion. Tenant’s failure to do so in the time allowed
shall invalidate this Right and eliminate any rights Tenant may have with
respect to said Lot 65.

 

10.03 Right of First Refusal.  Section 10.03 is deleted in its entirety and
replaced with the following:

 

10.03 Right of First Offer. Landlord grants to Tenant a right of first offer for
the leasing of space in any building (“Building”) Landlord may construct on Lot
65, Old Sauk Trails Park 6th Addition, which adjoins the Premises, under the
following conditions:

 

a)             This right only applies to the “Offered Premises” defined as any
space which is not leased at the time of completion of the Building and any
space that becomes vacant following the completion of the Building during the
term of this Lease;

b)             Landlord will notify Tenant of the location, proposed terms and
date of availability of the Offered Premises;

c)              Tenant will have ten (10) business days from its receipt of the
notice from Landlord to elect to lease the Offered Premises on all the terms and
conditions set forth in the Landlord proposal for the Offered Premises (the
“Proposal”);

d)             Tenant must accept all of the Offered Premises unless Landlord is
willing to accept a lease for less than all of it;

e)              If Tenant elects to lease the Offered Premises (or, with
Landlord’s consent, a portion thereof), it must execute and return to Landlord a
lease on all the terms and conditions set

 

--------------------------------------------------------------------------------


 

forth in the Proposal for the Offered Space within ten (10) business days after
its receipt from Landlord.

 

Section 10.4 is created to read:

 

Section 10.04 Right of Early Termination. Landlord grants to Tenant the right to
terminate this Lease as of June 30, 2023 (the “Early Termination Date”), on the
following conditions:

 

a)             Tenant must notify Landlord, in writing, of its intention to
terminate the Lease. The notice must be received by Landlord on or before
June 30, 2022. Time is of the essence with respect to the receipt of the notice;

b)             Tenant must pay to Landlord, on or before June 30, 2023, a
termination fee equal to two (2) months’ Rent and Additional Rent plus all
unamortized commissions and Tenant Improvement Allowance as of the Early
Termination Date;

c)              Tenant must not be in default under the Lease at the time of
Landlord’s receipt of the aforesaid notice or on the Early Termination Date.

 

In witness whereof, Landlord and Tenant have signed this Amendment on October  ,
2016.

 

LANDLORD

TENANT

Old Sauk Trails Park Limited Partnership

Accuray, Inc.

Gialamas Family Holdings, LLC, its sole general partner

1240 Deming Way

8040 Excelsior Drive, Suite 200

Madison WI 53717

Madison WI 53717

 

 

 

/s/ George Gialamas

 

/s/ Andrew J Kirkpatrick

George Gialamas

 

Andrew J Kirkpatrick

Director

 

SVP, Global Operations and

 

 

Corporate Development

 

--------------------------------------------------------------------------------